8 F.3d 28
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Barbara MARTIN, Plaintiff-Appellant,v.MONTGOMERY WARD & COMPANY, INC., Montgomery Ward & Co. LongTerm Disability Plan, Defendants-Appellees.
No. 92-15787.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 5, 1993.Decided Oct. 19, 1993.

Before:  BOOCHEVER, THOMPSON and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM*


2
The district court's judgment is affirmed for the reasons given by Judge Marilyn Hall Patel in her well-reasoned Memorandum and Order filed April 8, 1992 and entered in the civil docket of the United States District Court for the Northern District of California April 13, 1992.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3